Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on August 28, 2019 and in response to multiple telephonic interviews and electronic communications with Applicant’s representative, Yunlai (Jerry) Zha between March 1, 2022 and March 4, 2022. See attached interview summary. 
In response to the interviews, approval of the Examiner’s amendments was received by Applicant’s representative. 
	As a result, the following claims are amended and are hereby entered by Examiner’s amendments. 

Examiner’s Amendment
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, the amendment MUST be submitted no later than the payment of the issue fee. 
	Final authorization for this Examiner’s amendment was given through electronic communication by Applicant’s representative on at least March 4, 2022. 
	The Application has been amended as follows:

I. Please amend the Specification, wherein:

[0048] A digital signature may provide validation or authentication of the data that the digital signature is signed against. A digital signature may be achieved by asymmetric cryptography. In some embodiments, a remitter device may generate a digital signature endorsing the ciphertext of the transaction amount with respect to the remitter and the ciphertext of the transaction amount with respect to the receiver via a private key of the remitter, and add the digital signature to the transaction. The remitter device may submit the transaction to the blockchain so that the blockchain nodes in the blockchain can verify the digital signature. In some embodiments, the remitter’s digital signature may also endorse the data that has been signed against, such as a difference between the transaction amount random number with respect to the remitter and a transaction amount random number with respect to the receiver, the public key proof associated with the receiver, and/or the range proof. When a transaction does not contain this remitter’s digital signature, the blockchain nodes may determine that consensus fails and refuse to proceed with this transaction. 

II. Please replace all previous claims with the below amended claims, wherein:
Claims 1-3, 5-6, 12-15, 17-18, and 20-26 are pending.
Claims 21-26 are newly presented.
Claims 4, 7-11, 16, and 19 are canceled.  

Final Claims
1. (Currently Amended) A computer-implemented method for implementing blockchain-based transactions, comprising: 
determining, by a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of [[a]] the remitter into a blockchain account of a receiver, wherein the blockchain account of the remitter and the blockchain account of the receiver respectively record and a homomorphic encryption ciphertext of the receiver’s balance in a blockchain
generating, by the first computing device applying a homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the remitter [[and]]based on a transaction amount random number with respect to the remitter, the transaction amount, and a public key of the remitter;
generating, by the first computing device applying the homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a transaction amount random number with respect to the receiver, the transaction amount, and a public key of the receiver; 
sending, by the first computing device, the transaction amount random number with respect to the receiver to a second computing device associated with the receiver via a channel off the blockchain; 
determining, by the first computing device, a difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver; 
generating, by the first computing device, a first verification random number and a second verification random number; 
applying, by the first computing device, the homomorphic encryption algorithm to generate a random-number homomorphic encryption ciphertext based on the first verification random number, the second verification random number, and the public key of the receiver;
obtaining, by the first computing device, a hash digest by conducting a hash operation on the homomorphic encryption ciphertext of the transaction amount with respect to the receiver and the random-number homomorphic encryption ciphertext;
generating, by the first computing device, a first verification element associated with the first verification random number and a second verification element associated with the second verification random number according to the hash digest;
generating, by the first computing device, a public key proof associated with the receiver, wherein the public key proof comprises the first verification element and the second verification element; and
submitting, by the first computing device via a blockchain network, to the blockchain a transaction comprising information of the blockchain account of the remitter, information of the blockchain account of the receiver, the homomorphic encryption ciphertext of the transaction amount with respect to the remitter,[[and]] the homomorphic encryption ciphertext of the transaction amount with respect to the receiver, the difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver, and the public key proof

2. (Original) The computer-implemented method of claim 1, wherein the homomorphic encryption ciphertext of the remitter’s balance is a commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a commitment of the receiver’s balance. 

3. (Original) The computer-implemented method of claim 1, wherein the homomorphic encryption ciphertext of the remitter’s balance is a Pedersen Commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a Pedersen Commitment of the remitter’s balance. 

4. (Canceled) 
5. (Currently Amended) The computer-implemented method of claim 1, before submitting the transaction to the blockchain, further comprising:
generating, by the first computing device, a range proof related to the remitter’s balance and the transaction amount with respect to the remitter, wherein the transaction further comprises the range proof.


6. (Original) The computer-implemented method of claim 1, wherein the homomorphic encryption ciphertext of the transaction amount with respect to the remitter is a commitment of the transaction amount with respect to the remitter based on the public key of the remitter, and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver is a commitment of the transaction amount with respect to the receiver based on the public key of the receiver.

7. – 11. (Canceled) 

12. (Currently Amended) The computer-implemented method of claim 1, before submitting the transaction to the blockchain, further comprising:
generating, by the first computing device, a digital signature of the remitter endorsing the homomorphic encryption ciphertext of the transaction amount with respect to the remitter and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a private key of the remitter, wherein the transaction further comprises the digital signature.


13. (Currently Amended) An apparatus for implementing blockchain-based transactions, comprising: one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and storing instructions that, when executed by the one or more processors, 
determining a transaction amount to be remitted from a blockchain account of a remitter into a blockchain account of a receiver, wherein the blockchain account of the remitter and the blockchain account of the receiver respectively record and a homomorphic encryption ciphertext of the receiver’s balance in a blockchain
generating, by applying a homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the remitter [[and]]based on a transaction amount random number with respect to the remitter, the transaction amount, and a public key of the remitter;
generating, by applying the homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a transaction amount random number with respect to the receiver, the transaction amount, and a public key of the receiver; 
sending the transaction amount random number with respect to the receiver to a computing device associated with the receiver via a channel off the blockchain; 
determining a difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver; 
generating a first verification random number and a second verification random number; 
applying the homomorphic encryption algorithm to generate a random-number homomorphic encryption ciphertext based on the first verification random number, the second verification random number, and the public key of the receiver;
obtaining a hash digest by conducting a hash operation on the homomorphic encryption ciphertext of the transaction amount with respect to the receiver and the random-number homomorphic encryption ciphertext;
generating a first verification element associated with the first verification random number and a second verification element associated with the second verification random number according to the hash digest;
generating a public key proof associated with the receiver, wherein the public key proof comprises the first verification element and the second verification element; and
submitting, via a blockchain network, to the blockchain a transaction comprising information of the blockchain account of the remitter, information of the blockchain account of the receiver, the homomorphic encryption ciphertext of the transaction amount with respect to the remitter,[[ and]] the homomorphic encryption ciphertext of the transaction amount with respect to the receiver, the difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver, and the public key proof

14. (Original) The apparatus of claim 13, wherein the homomorphic encryption ciphertext of the remitter’s balance is a commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a commitment of the receiver’s balance. 

15. (Original) The apparatus of claim 13, wherein the homomorphic encryption ciphertext of the remitter’s balance is a Pedersen Commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a Pedersen Commitment of the remitter’s balance. 

16. (Canceled)

17. (Original) The apparatus of claim 13, wherein the homomorphic encryption ciphertext of the transaction amount with respect to the remitter is a commitment of the transaction amount with respect to the remitter based on the public key of the remitter, and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver is a commitment of the transaction amount with respect to the receiver based on the public key of the receiver.

18. (Currently Amended) The apparatus of claim [[17]]13, wherein the operations further comprise, before submitting the transaction to the blockchain:
generating a range proof related to the remitter’s balance and the transaction amount with respect to the remitter, wherein the transaction further comprises the range proof.


19. (Canceled)

20. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, 
determining a transaction amount to be remitted from a blockchain account of a remitter into a blockchain account of a receiver, wherein the blockchain account of the remitter and the blockchain account of the receiver respectively record and a homomorphic encryption ciphertext of the receiver’s balance in a blockchain
generating, by applying a homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the remitter [[and]]based on a transaction amount random number with respect to the remitter, the transaction amount, and a public key of the remitter;
generating, by applying the homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a transaction amount random number with respect to the receiver, the transaction amount, and a public key of the receiver; 
sending the transaction amount random number with respect to the receiver to a computing device associated with the receiver via a channel off the blockchain; 
determining a difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver; 
generating a first verification random number and a second verification random number; 
applying the homomorphic encryption algorithm to generate a random-number homomorphic encryption ciphertext based on the first verification random number, the second verification random number, and the public key of the receiver;
obtaining a hash digest by conducting a hash operation on the homomorphic encryption ciphertext of the transaction amount with respect to the receiver and the random-number homomorphic encryption ciphertext;
generating a first verification element associated with the first verification random number and a second verification element associated with the second verification random number according to the hash digest;
generating a public key proof associated with the receiver, wherein the public key proof comprises the first verification element and the second verification element; and
submitting, via a blockchain network, to the blockchain a transaction comprising information of the blockchain account of the remitter, information of the blockchain account of the receiver, the homomorphic encryption ciphertext of the transaction amount with respect to the remitter, [[and ]]the homomorphic encryption ciphertext of the transaction amount with respect to the receiver, the difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver, and the public key proof

21. (New) The non-transitory computer-readable storage medium of claim 20, wherein the homomorphic encryption ciphertext of the remitter’s balance is a commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a commitment of the receiver’s balance. 

22. (New) The non-transitory computer-readable storage medium of claim 20, wherein the homomorphic encryption ciphertext of the remitter’s balance is a Pedersen Commitment of the remitter’s balance, and the homomorphic encryption ciphertext of the receiver’s balance is a Pedersen Commitment of the remitter’s balance. 

23. (New) The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise, before submitting the transaction to the blockchain:
generating a range proof related to the remitter’s balance and the transaction amount with respect to the remitter, wherein the transaction further comprises the range proof.

24. (New) The non-transitory computer-readable storage medium of claim 20, wherein the homomorphic encryption ciphertext of the transaction amount with respect to the remitter is a commitment of the transaction amount with respect to the remitter based on the public key of the remitter, and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver is a commitment of the transaction amount with respect to the receiver based on the public key of the receiver.

25. (New) The non-transitory computer-readable storage medium of claim 20, wherein the operations further comprise, before submitting the transaction to the blockchain:
generating a digital signature of the remitter endorsing the homomorphic encryption ciphertext of the transaction amount with respect to the remitter and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a private key of the remitter, wherein the transaction further comprises the digital signature.

26. (New) The apparatus of claim 13, wherein the operations further comprise, before submitting the transaction to the blockchain:
generating a digital signature of the remitter endorsing the homomorphic encryption ciphertext of the transaction amount with respect to the remitter and the homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a private key of the remitter, wherein the transaction further comprises the digital signature.

Reasons for Allowance
	Claims 1-3, 5-6, 12-15, 17-18, and 20-26 are allowed. 

The originally filed claims contained various 35 U.S.C. 112 issues, which the Examiner proposed amendments to overcome. The amendments above result in all of the 112 issues being overcome. 
Likewise, the originally filed claims would have been rejected under 35 U.S.C. 101 because the claims were directed to an abstract idea without significantly more. However, in efforts of advancing prosecution, the Examiner proposed the above amendments which include technical elements that together result in the claims being directed to eligible subject matter. Even if an abstract is captured by the claims, the claim contain various additional elements that result in the claims amounting to a practical application. The claims recite various positively recited technical elements along with which entity performs them and how it performs them. Such technical elements amount to the claims being patent eligible. 

An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.
	The claims are directed to settlement of a transaction using blockchain. Such transactions are well settled in the art. However, the claims go beyond merely using blockchain to settle a transaction. The claims require specific technical elements to be carried out in order for the transaction to be submitted to the blockchain. 
	The elements are also not novel and individually can be found in various art disclosing the elements. However, the combination of the claimed elements along with how the technical elements are used does not amount to an obvious rejection under 35 U.S.C 103.
	
	For instance, U.S. PGPUB 2019/0164153 to Agrawal et al. (Agrawal) teaches utilizing techniques for implementing a privacy-preserving smart contract is described. The system can keep accounts private while not losing functionality and with only a limited performance overhead. This is achieved by building a confidential and anonymous token on top of a cryptocurrency. Multiple complex applications can also be built using the smart contract system.
Agrawal uses smart contracts to allow user to set up token account that link the users’ cryptocurrency accounts. Agrawal teaches using zero-knowledge proofs which allow for public verification of data while preserving confidentiality and anonymity. Once transaction data is received to process a transaction on a blockchain the transaction can be carried out using Ethereum platform. Ethereum's basic unit are accounts. There are: (a) externally-owned accounts (EOAs) controlled by private keys; and (b) contract accounts controlled by their code. Both types of accounts can have an ether balance, denominated in units of wei (1 ether is equivalent to 1e18 wei). The Ethereum blockchain tracks the state of every account. State changes are initiated through transactions coming from EOAs. A transaction consists of the destination account address, a signature σ, the transferred amount in wei, an optional data field representing inputs to a contract, a gasLimit value, and a gasPrice value. The term “gas” in Ethereum can be used to refer to the computational costs associated with posting a transaction to the blockchain. Every EOA can be associated with a nonce, which is a counter that increments with every transaction. The signature σ is a cryptographic signature of the transaction and the sender's nonce. During transaction processing, σ is verified against the nonce value. As a result, transactions cannot be “replayed” on the Ethereum network.
	Most importantly, Agrawal teaches the use of homomorphic encryption and generating proof for the transactions. Homomorphic commitments such as Pedersen commitments can be used to make transactions confidential. Though Pedersen commitments are simple and efficient, the opening of these commitments are transferred to the recipient so that the recipient can subsequently use the funds. This randomness can be stored on-chain in some encrypted manner or sent directly to the recipient through a separate channel. In the UTXO model, if the recipient is unable to recover the randomness (an incorrect value was encrypted/sent, nothing sent at all, etc.), then the recipient cannot spend the UTXO later. However, other UTXOs controlled by the recipient are not affected at all and could still be spent. On the other hand, with an account-based model, since all the incoming transfers go into the same account, failure to recover the randomness for even a single transfer could render the whole account unusable. One solution may require sender to encrypt the randomness under recipient's public key, and prove that the commitment indeed uses the randomness encrypted. Another implementation may use EIGamal encryption with messages in the exponent. This encryption scheme has linear encoding properties (making the scheme homomorphic), which can be utilized to create efficient ZK-proofs of the correct encryption.

Reference CN 108173805 to Li et al. (Li) uses blockchain and cipher text encryption to increase security measures. Specifically, a block chaining-based region cooperatively configured with distributed anonymous method of maintaining privacy, the invention construction of anonymous zone as both the requesting user and the cooperation between users of the game, position using block chain recording the game and cooperation provided by the user as evidence by the penalty has leakage and spoofing position action of user as the requester is unable to construct anonymous region to restrict the self-property provides a block chaining-based region cooperatively configured with distributed anonymous method for maintaining privacy. The invention can prevent the requesting user leakage cooperation position information of user, providing excitation cooperative user anonymous region structure of the real position, can efficiently generate the anonymous zone and effectively protect location privacy-based user LBS query distributed K anonymous.

CN 108021821 to Wu et al. (Wu) teaches utilizing blockchain technology to settle a transaction. The transaction require that the participants have specific parameters, specifically the amount of the transaction. The transaction amount is used to verify the encrypted cipher-text amount based on the start and end of the transaction. The reference also teaches using homomorphic encryption to complete the transaction process. The invention claims a multi-central block chain transaction privacy protection method, comprising the following steps: union member according to the allocation of the block parameter, achieve the parameter N consensus combined generating system transaction, wherein any member cannot know the trapdoor under the condition of does not reach the threshold, transaction system input security parameter and the association parameter, output for generating encryption and decryption operation of the public and private key pair (pki, ski); and outputting the public key for verification of PKD, the public key without matching key; calculating the transaction total value, wherein, if the transaction is new as a block acknowledgement, then the transaction will obtain the additional bit cost as a reward. the total input value is the partial plaintext phase operation and sum of raw text, if the transaction is not a new first acknowledgement block, then no additional revenue, the total input value is transmitted on the single transaction value; parallel encrypted transaction data by encrypting the transaction layer and the authentication layer. wherein the system the transaction layer using the recipient public key are encrypted, transmission amount, the same authentication layer used in the system public key of each credit amount; the transaction layer the encrypted amount sent to each recipient account, attention to the encryption authentication layer transmitting amount enters into the verification layer account, pay attention to the account without the private key, money after verification and then discards the verification layer via, whether it is a positive value, and input-output amount is equal to the amount of the verification layer verification hidden behind. wherein, the verification layer is divided into two steps, the first step through the commitment value in special zone for proving the method shows that the hidden amount is always positive value; when it is true, and an amount of after verifying whether hiding the authentication layer is positive value, system authentication layer into the second step, the used two commitment value equal to the authentication method that hidden output total number equal to the amount input; when the step is true, entering the transaction layer of the sending process, recipient network broadcast transaction after checking-waiting acknowledgement. wherein, on the transaction processing after the original plaintext information is the hidden cipher text cannot be read, to ensure the privacy of unique transaction process may be analyzed and processed, the amount of the verification layer after passing the verification, the transaction layer sends the encrypted to the recipient, the recipient private key of itself to decrypt received; the recipient check sum is correct, continuing the transaction of the next single receiving value of the recipient is a single value.

U.S. PGPUB 2020/0349563 to Lu et al. (Ly) also focuses on using ciphertexts in association with user bank accounts or transaction amounts. A zero-knowledge multi-account-book exchange transfer method and apparatus based on blockchain is used, wherein a first user account under a first account book in a blockchain issuing a transaction request with a second user account under a second account book, and receiving a first ciphertext generated by means of a first user performing encryption; acquiring the first ciphertext and a first verification ciphertext that have been subjected to a digital signature; calculating each corresponding first verification value ciphertext by means of several preset legal exchange rate values and the first ciphertext; calculating, a second verification value ciphertext for verifying whether a preset exchange rate of the transaction between the first account book and the second account book is within a preset legal exchange rate value range; and if so, completing the transfer transaction based on the first ciphertext and the first verification ciphertext.

The claim limitations as a whole are not found in the references above, references cited, and references relied upon throughout prosecution. Further search and consideration of references failed to result in references that could be combined to teach the claim limitations as recited. The following claim limitations as a whole are not found in prior art, non-patent literature, or foreign references:
determining, by a first computing device associated with a remitter, a transaction amount to be remitted from a blockchain account of [[a]] the remitter into a blockchain account of a receiver, wherein the blockchain account of the remitter and the blockchain account of the receiver respectively record 
generating, by the first computing device applying a homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the remitter [[and]]based on a transaction amount random number with respect to the remitter, the transaction amount, and a public key of the remitter;
generating, by the first computing device applying the homomorphic encryption algorithm, a homomorphic encryption ciphertext of the transaction amount with respect to the receiver based on a transaction amount random number with respect to the receiver, the transaction amount, and a public key of the receiver; 
sending, by the first computing device, the transaction amount random number with respect to the receiver to a second computing device associated with the receiver via a channel off the blockchain; 
determining, by the first computing device, a difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver; 
generating, by the first computing device, a first verification random number and a second verification random number; 
applying, by the first computing device, the homomorphic encryption algorithm to generate a random-number homomorphic encryption ciphertext based on the first verification random number, the second verification random number, and the public key of the receiver;
obtaining, by the first computing device, a hash digest by conducting a hash operation on the homomorphic encryption ciphertext of the transaction amount with respect to the receiver and the random-number homomorphic encryption ciphertext;
generating, by the first computing device, a first verification element associated with the first verification random number and a second verification element associated with the second verification random number according to the hash digest;
generating, by the first computing device, a public key proof associated with the receiver, wherein the public key proof comprises the first verification element and the second verification element; and
submitting, by the first computing device via a blockchain network, to the blockchain a transaction comprising information of the blockchain account of the remitter, information of the blockchain account of the receiver, the homomorphic encryption ciphertext of the transaction amount with respect to the remitter,[[and]] the homomorphic encryption ciphertext of the transaction amount with respect to the receiver, the difference between the transaction amount random number with respect to the remitter and the transaction amount random number with respect to the receiver, and the public key proof.

The amended claims raise a final rejection; double patenting rejection with allowed Application 16/878,236. Applicant agreed to filing an electronic terminal disclaimer to overcome the rejection. The terminal disclaimer was filed on 03/03/2022 and was approved. The claims are thus allowed.

Further prior art, foreign prior art, and non-patent literature searches were carried out; however, no relevant prior art was found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
 Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/04/2022